Citation Nr: 1760296	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for inclusion body myositis, to include as due to exposure to extreme cold and its manifestations of peripheral neuropathy and burning sensations/numbness.


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney at Law


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

The Veteran was scheduled to testify at a video conference hearing in July 2016; however, his attorney withdrew this hearing request in July2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran seeks entitlement to service connection for inclusion body myositis, which he contends was brought on by exposure to extreme cold while in service in Korean in the vicinity of the Demilitarized Zone (DMZ).

The Board notes that the Veteran alternatively contends that inclusion body myositis was brought on by exposure to Agent Orange while in service.  As to the issue of Agent Orange exposure, a March 2013 Formal Finding was made as to the lack of information required to corroborate herbicide exposure.  In pertinent part, the Veteran's unit, 2nd Battalion 72nd Armor, is a unit that performed duties near the DMZ.  The Board notes that M21-1 VA Adjudications Procedures Manual, Part IV, Subpart ii.1.H.4.b. concedes Agent Orange exposure to Veterans who served along the DMZ starting in April 1968.  Review of the Veteran's military record reveals that he served in the 2nd Battalion 72nd Armor from September 1966 to July 1967.

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (1) contains competent evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that an event, injury, or disease occurred in service or certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) indicates that the disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, the evidence of record does indicate that the Veteran's inclusive body myositis may be associated with exposure to extreme cold while in service in Korea.  In light of a December 2010 VA medical record-which provided both a medical impression of "inclusion body myositis," and the Veteran's report of "numbness and hot/cold sensations since exposure to frigid temperatures in Korea"-a VA examination is necessary to adjudicate the Veteran's claim, as the December 2010 medical record indicates that symptoms may be associated with an established event, injury or disease in service.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney and request that they provide or identify and authorize the recovery of any additional records of treatment for his inclusion body myositis.  If obtained, associate these treatment records with the claims file.

2.  Obtain and associate any updated VA treatment records with the claims file.

3.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's inclusion body myositis.  The claims file, including a copy of this remand, must be made available to, and reviewed by the examiner.  Such review must be indicated in the examiner's opinion report.  The examiner must discuss and reference specific evidence of record when rendering any opinion.

The examiner's attention is called to contentions made in the Veteran's letter of October 12, 2010 and Dr. W.'s December 2010 VA Medical Record, in light of the other evidence of record.

After completing and considering the above, the examiner should offer her/his position as to the following inquiries:

(a)  Is it at least as likely as not (a 50 percent or greater possibility) that inclusion body myositis was caused by, or otherwise etiologically related to, the Veteran's active service?

(b)  If so, is it as least as likely as not that the Veteran's inclusive body myositis was caused by, or otherwise etiologically related to, exposure to extreme cold and manifestations of peripheral neuropathy and burning sensations/numbness?

The examiner may consult medical literature and epidemiological studies, should they exist, which address the causative agents of inclusive body myositis.

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's and other lay contentions.  The examiner is advised that the Veteran is not only credible but also competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, she/he must provide an explanation for such rejection.

If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, she or he should explain the reasons for such inability, and comment on whether any further evidence or information would be useful in rendering the opinion being sought.

4.  After completing the development requested above, and any other development deemed necessary, re-adjudicate the issue on appeal.  If any benefit sought is not granted in full, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




